Citation Nr: 1132918	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent for a seizure disorder with right facial paresis/myoclonus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 Regional Office (RO) in Muskogee, Oklahoma rating decision, which continued the Veteran's 40 percent rating for his service-connected seizure disorder.

The Veteran testified at a hearing before the undersigned in November 2010.  A transcript of the hearing has been associated with the claims file.

With regard to the claim for TDIU, as will be discussed in greater detail below, the record reflects that multiple private physicians have opined that the Veteran's seizure disorder renders him effectively unemployable.  In that regard, the Board notes that at the time of the November 2010 Board hearing the Veteran was employed full time at Reynolds Army Hospital; however, the Board concludes that the medical opinions clearly raise the issue of whether the Veteran's service-connected seizure disability renders him unable to maintain his current job or obtain or maintain other substantially gainful employment.  See Roberson v. Principi, 
251 F.3d 1378 (2001); see also VAOPGCPREC 12-2001 (July 6, 2001) (addressing the Roberson decision and its implication on VA adjudication).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In light of the foregoing, the Board finds that it has jurisdiction over the claim for TDIU and has listed this issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating greater than 40 percent for his service-connected seizure disorder.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the Veterans Claims Assistance Act of 2000 (VCAA), the duty to assist includes making reasonable efforts to obtain private medical records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2010).  To that end, in April 2008 the RO requested that the Veteran provide information regarding private treatment for his seizure disorder.  In response, the Veteran provided private treatment records primarily from September 2007.  Letters from Dr. Nabila H. El Zind, however, indicate ongoing private treatment for his seizure disorder.  As these records are potentially relevant to the Veteran's claim for increased rating and entitlement to TDIU, the identified records should be requested.

Prior to October 23, 2008, traumatic brain disease due to trauma was rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008), which provides as follows: Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.

The regulations for rating traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (Oct. 24, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

In this case, the Veteran was afforded VA examinations in April 2008 and April 2009.  Neither examination, however, considered all the criteria delineated in the revised criteria for rating traumatic brain injuries.  As such, the Board finds that these examinations are inadequate and a new VA examination that contemplates the revised rating criteria for rating traumatic brain injuries, includes review of the claims file, and contains current findings is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002).

As noted in the Introduction, the Board is taking jurisdiction over the Veteran's claim for TDIU.  In that regard, the Board finds that on remand a competent medical opinion should be obtained regarding the effect of the Veteran's service-connected disabilities, to include his service-connected seizure disorder, on his ability to secure or follow a substantially gainful occupation.

In addition, the RO/AMC should take the opportunity to obtain VA treatment records from April 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records and hospitalization records for the Veteran's service-connected seizure disorder from all appropriate VA facilities from April 2009 to the present.  Any negative responses should be documented in the file and the Veteran must notified of such and be provided with an opportunity to provide such medical records.

2.  Ask the Veteran to provide a release form authorizing VA to request private treatment records from Dr. Nabila H. El Zind and all other private treatment providers identified by the Veteran, to specifically include any other treating neurologists.  These medical records should then be requested, and the RO should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If the records are unavailable, follow the appropriate procedures in 38 C.F.R. § 3.159(e).

3.  After all available medical records have been obtained and associated with the claims file, the Veteran should be asked to consent to an economic and social survey.  If the Veteran consents, a survey, as described in 38 C.F.R. 
§ 4.124a, should be conducted and the report thereof associated with the claims file.

4.  After all available medical records have been obtained and associated with the claims file and the economic and social survey conducted, should the Veteran so consent, the Veteran should be scheduled for an examination to determine the severity of his seizure disorder (rated analogous to epilepsy).  The claims file must be made available to the examiner designated to examine the Veteran and the report thereof should reflect that such review occurred.  All appropriate studies should be performed.  The examination should be conducted following the protocol in VA's Disability Examination Worksheet for VA Traumatic Brain Injury Examinations, revised May 25, 2010, and Neurological Disorders, as appropriate.

The examiner should specifically address the type and frequency of any major and minor seizures.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After the VA neurological examination has been completed and the respective report has been associated with the claims file, forward the claims file to an appropriate VA clinician for review.  The VA medical professional is requested to provide an opinion, based on a review of the complete record as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The clinician should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by nonservice-connected disabilities.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale should be provided for all opinions expressed. 

6.  After the above is complete, readjudicate the Veteran's claims.  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


